Citation Nr: 1813279	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for Stevens-Johnson Syndrome resulting from VA treatment.

2.  Entitlement to service connection for a heart disability, claimed as ischemic heart disease, to include as due to a non-service-connected acquired psychiatric disorder.

3.  Entitlement to service connection for a sleep disability, claimed as sleep loss and/or sleep apnea, to include as secondary to a service-connected bilateral shoulder disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected bilateral shoulder disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to October 1970, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2017.  A transcript of the hearing is of record.  

All issues other than entitlement to compensation under 38 C.F.R. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to promulgation of a decision on his appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to compensation under 38 C.F.R. § 1151.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to compensation under 38 C.F.R. § 1151 have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at a hearing before the Board or in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

The Veteran perfected an appeal as to his claim of entitlement to compensation under 38 C.F.R. § 1151.  However, at his November 2017 hearing before the undersigned, he unequivocally stated he wished to withdraw his appeal with respect to this issue.  There is no further correspondence in the record from the Veteran or his representative regarding this issue.  As such, the Board finds there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  Thus, the Board no longer has jurisdiction to review the appeal regarding this issue, and the claim is dismissed.




ORDER

The appeal with respect to the issue of entitlement to compensation under 38 C.F.R. § 1151 is dismissed.


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.

At the outset, the Board notes the Veteran has indicated he has received ongoing treatment by VA providers throughout the period of the claim.  However, the record does not contain any VA treatment records dated subsequent to 2012.

The Board also notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Heart disability

The Veteran has claimed entitlement to service connection for ischemic heart disease.  The record shows he served in the Republic of Vietnam during the Vietnam War.  As such, in-service exposure to herbicide agents has been conceded.  See 38 C.F.R. § 3.307(6) (2017).  Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is among the conditions for which service connection is presumed when in-service herbicide exposure has been established.  See 38 C.F.R. § 3.309(e) (2017).

The Veteran's post-service treatment records show he has complained of chest pain, and has reported he suffered a myocardial infarction.  However, no medical records corroborate the occurrence of a myocardial infarction.  In addition, a May 2009 stress test and echocardiogram were negative for ischemia.  In a July 2012 report, a VA examiner indicated the Veteran did not have ischemic heart disease.

At his November 2017 hearing, however, the Veteran's representative stated the Veteran's VA treatment records showed a diagnosis of atherosclerotic heart disease.  The Board has thoroughly reviewed the Veteran's claims file but has been unable to corroborate this assertion.  In this regard, the Board again notes the most recent VA treatment records in the Veteran's file are dated in 2012.

The Board briefly notes that following his hearing, the Veteran submitted a form completed by a medical provider on which, in pertinent part, it is stated the Veteran has "COPD/ischemic heart disease" which is at least as likely as not a result of Agent Orange exposure.  However, the form's author provided no indication that he or she had reviewed the Veteran's medical records, and otherwise provided no explanation or support for the diagnosis.  In addition, it is unclear why the form's author appears to have conflated the Veteran's heart condition with chronic obstructive pulmonary disease, a pulmonary condition.

Under these circumstances, the Board finds a remand is warranted in order to obtain all relevant VA treatment records since 2012.  In addition, the Veteran should be afforded a VA examination to confirm or rule out ischemic heart disease and to assess the etiology of any other heart disability present during the period of the claim.





Sleep disability

The Veteran seeks service connection for a sleep disability, which he has characterized as a loss of sleep and/or sleep apnea.  He contends his sleep disability has been caused or aggravated by his service-connected bilateral shoulder disability.

In a May 2012 report, a VA examiner opined it was less likely than not the Veteran had a loss of sleep due to his bilateral shoulder disability.  However, upon review, the Board notes the examiner did not address the Veteran's statements to the effect that he often woke and was unable to return to sleep due to his shoulder pain.

The Veteran's post-service treatment records do not show he has been diagnosed with sleep apnea.  However, at his November 2017 hearing, he maintained he had been diagnosed with the condition and was receiving treatment from VA.  Again, no VA treatment records dated after 2012 have been obtained.

Under the foregoing circumstances, the Board finds a remand is warranted in order to obtain updated treatment records and to afford the Veteran a VA examination to assess the nature and etiology of any sleep disability present during the period of the claim.

Acquired psychiatric disorder

The record shows the Veteran has been diagnosed with depressive disorder.  In a May 2012 report, a VA examiner opined that while the Veteran's depressive disorder had not been caused by his service-connected bilateral shoulder disability, it had been aggravated by his bilateral shoulder disability.

In this regard, the Board notes that service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.

Upon review, the May 2012 examiner did not provide any assessment of the baseline symptomatology of the Veteran's acquired psychiatric disorder found prior to aggravation.  As such, service connection may not be granted on the basis of the May 2012 report, and the Board finds a remand for an additional VA examination and opinion is needed.

TDIU

As the issue of entitlement to a TDIU may be affected by the grant or denial of the service connection claims on appeal, the claim for a TDIU must also be remanded.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include all treatment records from the Tampa and West Palm VAMCs dated since 2012.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of his heart disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all heart disabilities present during the period of the claim.  The examiner should specifically confirm or rule out ischemic heart disease.  If the examiner determines that ischemic heart disease has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  

If the examiner determines that a heart disability other than ischemic heart disease has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the heart disability originated during or is otherwise etiologically related to the Veteran's military service, to include conceded in-service herbicide exposure.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each identified heart disability is proximately due to or has been aggravated (permanently worsened beyond its natural progression) by the Veteran's depressive disorder.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Following completion of step 1, above, afford the Veteran a VA examination to determine the nature and etiology of all sleep disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all sleep disabilities present during the period of the claim.  The examiner should specifically confirm or rule out sleep apnea and loss of sleep.  If the examiner determines that no sleep disability has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  

If the examiner determines that any sleep disability has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each identified sleep disability is proximately due to or has been aggravated (permanently worsened beyond its natural progression) by the Veteran's bilateral shoulder disability.

In providing his or her opinion, the examiner must address the Veteran's statements to the effect that he often wakes and is unable to return to sleep due to bilateral shoulder pain.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Following completion of step 1, above, afford the Veteran a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder originated during or is otherwise etiologically related to the Veteran's military service.

If not, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder is proximately due to or has been aggravated (permanently worsened beyond its natural progression) by his bilateral shoulder disability.

In providing his or her opinion, the examiner must address the Veteran's lay statements to the effect that he is unable to hold a job or perform every day activities most people take for granted due to his bilateral shoulder pain.

If aggravation is found, the examiner should provide an opinion, to the extent possible, as to:

a) the manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and

b) the increased manifestations, which, in the examiner's opinion, are due to his bilateral shoulder disability.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Undertake any other development determined to be warranted.

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


